 


Exhibit 10.57
 
LIFE TECHNOLOGIES CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 
                                             MARK  STEVENSON           (the
“Participant”) has been granted an award (the “Award”) pursuant to the Life
Technologies Corporation 2009 Equity Incentive Plan (the “Plan”) consisting of
one or more rights (each such right being hereinafter referred to as a
“Restricted Stock Unit”) to receive in settlement of each such right one (1)
share of Stock of Life Technologies Corporation, as follows:


Date of Grant:
04/02/2012
 
Number of Restricted Stock
41913
Units:
 
Vesting Date:
The date which is described below; provided, however, that if the NASDAQ is not
opened on such date, then the Vesting Date shall be next day the NASDAQ is open.
 
Vesting:
The number of Vested Restricted Stock Units shall be determined as follows,
provided the Participant’s Service has not terminated prior to such date:




 
Anniversary of Date of Grant
 
Vested Percentage (Cumulative)
             
1st
 
25%
   
2nd
 
50%
   
3rd
 
75%
   
4th
 
100%
 

 
By electronically accepting this document, the Company and the Participant agree
that the Award is governed by this Notice, the provisions of the Plan, and the
Restricted Stock Units Agreement attached to and made a part of this document,
including any applicable Addendum or Supplement thereto. The Participant
acknowledges receipt of copies of the Plan and Restricted Stock Unit Agreement,
represents that the Participant has read and is familiar with its provisions,
and hereby accepts the Award subject to all of its terms and conditions.


ATTACHMENTS:
1.       Life Technologies Corporation 2009 Equity Incentive Plan, as amended to
the Date of Grant
 
 
2.      Restricted Stock Units Agreement (U.S.)

 
Electronic Signature: Signed Electronically
 
Acceptance Date: 04/29/2012




   
Effective April 1, 2011
 



 
1

--------------------------------------------------------------------------------

 

LIFE TECHNOLOGIES CORPORATION
 
RESTRICTED STOCK UNITS AGREEMENT
(U.S.)
 
Life Technologies Corporation has granted to the individual (the “Participant”)
named in the Notice of Grant of Restricted Stock Units (the “Notice”) to which
this Restricted Stock Units Agreement (the “Agreement”) is attached an award of
Restricted Stock Units (the “Award”) upon the terms and conditions set forth in
the Notice and this Agreement. The Award has been granted pursuant to and shall
in all respects be subject to the terms and conditions of the Life Technologies
Corporation 2009 Equity Incentive Plan (the “Plan”), as amended to the Vesting
Date. By accepting the Notice, the Participant: (i) represents that the
Participant has read and is familiar with the terms and conditions of the
Notice, the Plan and this Agreement, (i) accepts the Award subject to all of the
terms and conditions of the Notice, the Plan and this Agreement, (iii) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Notice, the Plan or this
Agreement, and (iv) acknowledges receipt of a copy of the Notice, the Plan and
this Agreement.
 
            1.           Definitions and Construction.
 
                 1.1                   Definitions. Unless otherwise defined
herein, capitalized terms shall have the meanings assigned to such terms in the
Notice or the Plan. Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
 (a)           “Cause” shall mean, for purposes of this Agreement, any
termination of employment by the Company due to misconduct or unsatisfactory
performance for any of the following reasons: (i) commission of a crime against
the Company, its affiliates, customers or employees, whether prosecuted or not;
(ii) commission of any other crime or violation of law, statute or regulation
that creates an inability to perform job duties; (iii) failure or inability to
perform job duties due to intoxication by drugs or alcohol during working hours;
(iv) conflict of interest, not specifically waived in advance by the Company;
(v) unauthorized release of confidential information that belongs to the
Company, its affiliates, customers or employees; (vi) habitual neglect of
duties; (vii) unsatisfactory performance of job duties or insubordination
(including but not limited to refusal to comply with established policies or
procedures or failure to follow instructions of a supervisor); (viii) other
misconduct including, but not limited to: falsification of the Company’s
records, including timekeeping records and the employee’s application for
employment; nonadherence to the Company’s policies, unlawful discrimination or
harassment of another employee, customer or supplier; theft; unauthorized use or
possession of property belonging to the Company, a co-worker or customer;
possession of firearms, controlled substances or illegal drugs on the Company’s
premises or while performing the Company’s business; and any other conduct
interfering with work performance or constituting an unsafe, unethical or
unlawful practice.
 
 (b)           “Company” means Life Technologies Corporation and each subsidiary
or affiliate that is classified as a Participating Company under the Plan’s
terms. Notwithstanding the preceding, with respect to administrative matters the
term “Company” shall solely refer to Life Technologies Corporation.
 











 
2

--------------------------------------------------------------------------------

 

 (c)            “Date of Grant” means the effective date shown in the Notice.
 
                                                 (d)           “Disability”
means, for purposes of this Agreement, a condition of the Participant whereby he
or she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which be expected to result in death
or can be expected to last for a continuous period of not less than twelve (12)
months, receiving income replacement benefits for a period of not less than
three (3) months under a long term disability income plan, if any, covering
employees of the Company. Any determination of Disability under this Agreement
shall be made by the Company’s Benefits Administration Committee.
 
                                                 (e)           “Retirement”
means, for purposes of this Agreement, that a Participant satisfies the
following criteria on his or her termination date: (i) the Participant’s Service
terminated for any reason other than Cause, (ii) as of the date the
Participant’s Service terminated, the Participant is credited with at least ten
(10) Years of Service, and (iii) as of the date the Participant’s Service
terminated, the Participant was age sixty (60) or older. For purposes of this
Agreement, a individual’s termination of Service will not qualify as
“Retirement” unless it also is treated as a “separation from service” as defined
in Section 409A of the Code.
 
 (f)            “Years of Service” means a Participant’s period of continuous
service with the Company since his or her date of hire or, if applicable, most
recent date of rehire. A Participant will receive credit for a Year of Service
if he or she is employed on the anniversary date of his or her date of hire or,
if applicable, most recent date of rehire. A Participant’s Years of Service will
include any period of Service for which credit was granted for employment with a
prior employer that merged with, or was acquired by, the Company. Any period of
service that is less than a full 365-day period shall be disregarded for
purposes of this Agreement. If a Participant’s Service with the Company is
terminated for any reason other than Cause and then the Participant is rehired
by the Company, the Participant will receive credit for periods of Service
occurring prior to his or her rehire date only to the extent he or she is
credited with past service credit for benefits purposes under the Company’s
standard policies as documented and reported in the Company’s human resources
information system.
 
                         1.2                  Construction. Captions and titles
contained herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular. Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.
 
2.           Administration. All questions of interpretation concerning this
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. As a condition to receipt of the Award, all persons having an
interest in the Award agree and







 
3

--------------------------------------------------------------------------------

 

understand that (i) if any error occurs with respect to the establishment,
creation and/or administration of the Award, the Award shall be interpreted in
light of the Committee’s original intent as determined in the sole discretion of
the Committee or the appropriate officer of the Company and (ii) the Committee
and/or appropriate officer of the Company shall have the authority to amend the
Award, without the consent of the Participant, to reflect the original intent of
the Committee with respect to the grant and terms of the Award.
 
3.           Settlement of the Award.
 
                          3.1                  No Additional Payment Required.
The Participant shall not be required to make any additional monetary payment
(other than applicable tax withholding, if any) upon settlement of the Award.
Payment of the aggregate purchase price of the shares of Stock for which the
Award is being settled shall be made in the form of past services rendered by
the Participant to the Company or for its benefit which the Committee, by
resolution, determines to have a value not less than the aggregate purchase
price of such shares of Stock.
 
                          3.2                  Issuance of Shares of Stock.
Subject to the provisions of Section 3.5 below, the Company shall issue to the
Participant, on a date (the “Settlement Date”) within thirty (30) days following
the Vesting Date (as defined in the Notice) a number of whole shares of Stock
equal to the vested Number of Restricted Stock Units (as defined in the Notice),
rounded down to the nearest whole number. Such shares of Stock shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 3.5. On the Settlement Date, the Company shall pay
to the Participant cash in lieu of any fractional share of Stock represented by
a fractional Restricted Stock Unit subject to this Award in an amount equal to
the Fair Market Value on the Vesting Date of such fractional share of Stock.
 
                          3.3                  Tax Withholding. At the time the
Award is granted, or at any time thereafter as requested by the Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise in connection with
the Award or the issuance of shares of Stock in settlement thereof. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Company have been satisfied by the Participant.
 
                          3.4                  Certificate Registration. The
certificate for the shares as to which the Award is settled shall be registered
in the name of the Participant, or, if applicable, in the names of the heirs of
the Participant.
 
                          3.5                  Restrictions on Grant of the
Award and Issuance of Shares. The grant of the Award and issuance of shares of
Stock upon settlement of the Award shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Award shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.







 
4

--------------------------------------------------------------------------------

 

 
                          3.6                  Fractional Shares. The Company
shall not be required to issue fractional shares upon the settlement of the
Award.
 
                          3.7                  Leaves of Absence. If the
Participant takes an approved leave of absence from active Service with the
Company, or takes a leave of absence to which the Participant is legally
entitled regardless of such approval, the following provisions will apply:
 
 (a)           Vesting During Leave. The Award will not vest during a leave of
absence other than an approved employee medical, FMLA or military leave. In the
event that the Participant returns from an approved leave of absence and
performs services for the Company for a period of at least thirty (30) days,
then the Participant shall be treated as if the period of leave had been a
period of continuous service with the Company and the Award shall become vested
at the end of such thirty (30) days of Service.
 
 (b)           Effect of Termination During Leave. If the Participant’s Service
with the Company is terminated during an approved leave of absence, then the
Award will expire in accordance Section 5 below.
 
4.           Nontransferability of the Award. Prior the Settlement Date, neither
this Award nor any Restricted Stock Unit subject to this Award shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except by will or by the laws of descent and distribution.
 
5.           Effect of Termination of Service.
 
  5.1                  Disability. If the Participant’s Service terminates
because of the Disability of the Participant, the Award, to the extent unvested
on the date on which the Participant’s Service terminated, shall be fully
accelerated and the shares of Stock subject to such fully vested Award shall be
settled pursuant to the provisions of this Agreement.
 
  5.2                  Death. If the Participant’s Service terminates because of
the death of the Participant, the Award, to the extent unvested on the date on
which the Participant’s Service terminated, shall be fully accelerated and
shares of Stock subject to such fully vested Award shall be settled pursuant to
this Agreement by the issuance of shares of Stock to the Participant’s legal
representative or other person who acquired the right to such shares of Stock by
reason of the Participant’s death.
 
  5.3                  Retirement Provisions. If the Participant’s Service
terminates because of the Participant’s Retirement, then this Award shall become
100% vested and settled in accordance with Section 3 above as of the date of
such termination and the Participant shall receive such payment from the Company
within thirty (30) days following that date.



 
5

--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Agreement or the Plan, for any Participant
to whom this Section 5.3 applies on the Date of Grant, or may apply prior to the
Vesting Date, if a “Change in Control,” occurs, then the Participant shall not
receive an accelerated payment under Section 3 unless such Change in Control is
determined by the Company to qualify as a change in control event under Section
409A(a)(2)(A)(v) of the Code. If such event does not so qualify, then (I) the
Participant shall be 100% vested in the Award, (II) the value of the Shares
shall be fixed as of the date the Change in Control, and (III) payment of such
amount shall be made to the Participant on the earliest of (i) the Vesting Date,
or (ii) the date the Participant “separates from service” as defined in Section
409A of the Code.
 
                          5.4                  Other Termination of Service. If
the Participant’s Service terminates for any reason, except Disability, death,
or Retirement, the Award, to the extent unvested on the date on which the
Participant’s Service terminated, shall terminate and any unvested shares of
Stock subject to the Award shall be forfeited on the effective date of such
termination of Service.
 
6.          Return of Share Value. Notwithstanding any other provision of this
Agreement, if at any time during the provision of Participant’s Service to
Company or within six (6) months after voluntary or involuntary termination of
the Participant’s Service for any reason, the Participant, in the sole judgment
of the Company, other than as an employee or a consultant for the Company in the
execution of Participant’s employment duties or provision of consulting
services, as the case may be, engages in any of the “Prohibited Activities”
listed below, then, to the greatest extent permitted by applicable law: (i) to
the extent this Award has not yet become vested, it shall immediately be
cancelled; (ii) any Shares issued upon vesting of this Award during the time
period that is six (6) months prior to and six (6) months after the date of
termination of Service that have not yet been sold by Participant shall be
returned to the Company; and (iii) if the Participant has sold any Shares issued
upon vesting of the Award during the time period that is six (6) months prior to
and six (6) months after the date of termination of Service, the Participant
shall return to the Company, in the form of a cash payment, the value of such
Shares on their vesting date, without regard to any subsequent market price
decrease or increase, shall be paid by such individual to the Company.
 
                          6.1                  “Prohibited Activities” for
purposes of this Section 6, are defined as follows:
 
 (a)           Directly or indirectly, through an affiliated or controlled
entity or person, on Participant’s own behalf or as a partner, consultant,
proprietor, principal, agent, creditor, security holder, trustee or otherwise in
any other capacity (except by ownership of one percent (1%) or less of the
outstanding stock of any publicly held corporation) engaging in the following:
owning, managing, operating, financing, controlling, investing, participating or
engaging in, lending Participant’s name or credit to, rendering services or
advice to, or devoting any material endeavor or effort to any business that
develops, manufactures, distributes, markets, sales or provides any products or
services which are competitive with or similar to the products or services
developed (including products or services under development or the subject of
planning for possible development), manufactured, distributed, marketed, sold or
otherwise provided by Company during Participant’s Service, including but not
limited to the “Competitor List” below;
 

 
6

--------------------------------------------------------------------------------

 

 
 (b)           Directly or indirectly soliciting or otherwise inducing any
employee to end his/her employment with Company;
 
 (c)           Disclosing or misusing any confidential, proprietary or material
information concerning the Company;
 
 (d)           Directly or indirectly soliciting Company customers (including
prospective customers) that Participant had contact with or access to
confidential or proprietary information about during Participant’s Service or
otherwise inducing such customers to reduce or terminate their business
relationship with Company; or
 
 (e)           Engaging in research and development efforts (including customer
assessment, observation and collaboration activities) such as testing, design,
development, and process analysis related to or similar to efforts Participant
engaged in or had access to confidential or proprietary information about during
Participant’s Service to Company.
 
                         6.2                  For purposes of this Section 6,
the “Competitor List” includes, but is not limited to, the following entities:
Qiagen, Agilent Technologies, Inc., Allergan, Inc., C. R. Bard, Inc., Biogen
Idec, Inc., Cephalon, Inc., DENTSPLY International, Inc., Forest Laboratories,
Inc., Genzyme Corporation, Hologic, Inc., Hospira, Inc., Quest Diagnostics,
Inc., St. Jude Medical, Inc., Varian Medical Systems, Inc., Thermo Fisher
Scientific, Inc., Becton, Dickinson and Company, Beckman Coulter, Inc., General
Electric Company, Takara Holdings, Inc. (including Clontech Laboratories, and
Takara Bio, Inc.), VWR International, LLC, Active Motif, Sigma-Aldrich
Corporation, Waters Corporation, Bio-Rad Laboratories, Inc., Charles River
Laboratories International, Inc., Millipore Corporation, Illumina, Inc.,
PerkinElmer, Inc., Pacific Biosciences, Danaher Corporation, Roche, Qiagen N.V.,
Helicos BioSciences, as well as any entity that is a successor to, acquires a
majority of the assets of, or merges in whole or in part with any of the
foregoing entities.
 
                          6.3                  Participant acknowledges and
agrees that (i) this Section 6 is necessary for the proper protection of the
Company’s legitimate business interests, including protection of its trade
secrets and confidential and proprietary information, as well as its customer
and strategic relationships and good will, (ii) during the provision of
Participant’s Service to Company, Participant has and/or will be personally
entrusted with and exposed to such confidential and proprietary information and
may also be exposed to Company’s customer and strategic relationships, (iii)
Participant’s services are special and unique; (iv) Company has and will
continue to be engaged in the highly competitive life sciences and biotechnology
industry and the trade secrets, confidential and proprietary information,
including its technologies, services and other developments are likely to be of
great value to competitors; (v) Company operates in a world wide market and its
business and customers are not geographically distinct, therefore, it is
appropriate that this provision applies to Prohibited Activities anywhere in the
world; (vi) Company will suffer great loss and irreparable harm if Participant
were to engage in the Prohibited Activities; and (vii) the Prohibited
Activities, including with respect to time, geographic area, and scope of
activity are limited and reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and business interests of Company and allow
Participant an adequate number and variety of employment alternatives, based on
Participant’s varied skills and abilities.







 
7

--------------------------------------------------------------------------------

 

                          6.4                  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 6 are more extensive than is necessary to
protect the legitimate business interests of Company or otherwise unenforceable,
the restrictions under this Section 6 and its subparagraphs shall be reformed
and modified to the extent required to render them valid and enforceable.
Notwithstanding Section 12.7 of this Agreement, this Section 6 may be in
addition to and does not limit the effect of other agreements or understandings
between Participant and Company with respects to matters addressed in it,
including with respect to prohibitions against solicitation and the protection
of Company’s trade secrets and confidential information.
 
7.           Change in Control. The Company and the Participant hereby agree
that Section 13 of the Plan shall apply in the event a Change in Control;
provided, however, if the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), assumes this Award in connection with a Change in Control, if the
Participant’s Service with the Company or the Acquiring Corporation, as
applicable, is terminated without Cause, then this Award shall become 100%
vested and settled in accordance with Section 3 above on the Participant’s
termination date.
 
8.           Adjustments for Changes in Capital Structure. Subject to any
required action by the stockholders of the Company, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section 8 shall be rounded down to the
nearest whole number. Such adjustments shall be determined by the Committee, and
its determination shall be final, binding and conclusive.
 
9.           Rights as a Stockholder, Director, Employee or Consultant. The
Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or a Participating Company or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or a Consultant, as the case
may be, at any time.

 
8

--------------------------------------------------------------------------------

 

10.         Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.
 
11.         Applicable Law; Mandatory Forum; Consent to Personal Jurisdiction.
 
                         11.1                 Applicable Law. This Agreement
shall be construed and enforced in accordance with and governed by the laws of
the State of Delaware.
 
                         11.2                 Mandatory Forum for Litigation.
The parties irrevocably agree that any and all controversies or disputes
involving, relating to, or arising out of, or under, this Agreement, including
but not limited to its construction, interpretation or enforcement, shall
exclusively be litigated in the state courts of the State of Delaware.
 
                         11.3                Consent to Personal Jurisdiction
and Waiver. Participant acknowledges that by entering into this Agreement and
upon acceptance of any Shares issued by the Company hereunder, Participant is
entering into a contract in the State of Delaware and is transacting business in
the State of Delaware. Participant irrevocably and unconditionally consents to
the personal jurisdiction of the state courts of Delaware with regard to any and
all controversies or disputes involving, relating to, or arising out of, or
under, this Agreement. Participant further irrevocably and unconditionally
waives any defense or objection of lack of personal jurisdiction over
Participant by the state courts of the State of Delaware.
 
12.         Miscellaneous Provisions.
 
                         12.1                 Further Instruments. The parties
hereto agree to execute such further instruments and to take such further action
as may reasonably be necessary to carry out the intent of this Agreement.
 
                         12.2                 Binding Effect. Subject to the
restrictions on transfer set forth herein, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
 
                         12.3                 Termination or Amendment. The
Committee may terminate or amend the Plan or the Award at any time; provided,
however, that except as provided in Section 6 in connection with a Change in
Control, no such termination or amendment may adversely affect the Award without
the consent of the Participant unless such termination or amendment is necessary
to comply with any applicable law or government regulation. No amendment or
addition to this Agreement shall be effective unless in writing.
 
                         12.4                Vesting Acceleration. The
Committee, in its discretion, may accelerate the vesting of the balance, or some
lesser portion of the balance, of the Award at any time, subject to the terms of
the Plan. If so accelerated, such Award will be considered as having vested as
of the date specified by the Committee and shall be settled through the issuance
of shares on the applicable Settlement Date.





 
9

--------------------------------------------------------------------------------

 
 

                         12.5                 Section 409A. Notwithstanding
anything in the Plan or this Agreement to the contrary and to the extent the
Award is subject to taxation in the United States, if the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with Participant’s termination of Service (provided
that such termination is a “separation from service” within the meaning of
Section 409A of the Code, as determined by the Company) pursuant to Section 5 of
this Agreement and if (x) Participant is a “specified employee” within the
meaning of Section 409A of the Code at the time of such termination of Service
and (y) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A of the Code if paid to
Participant on or within the six (6) month period following Participant’s
termination of Service, then the payment of such accelerated Restricted Stock
Units will not be made until the date six (6) months and one (1) day following
the date of Participant’s termination of Service. It is the intent of this
Agreement to comply with the requirements of Section 409A of the Code so that
none of the Restricted Stock Units provided under this Agreement or shares of
Stock issuable thereunder will be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply.
 
                         12.6                 Notices. Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given (except to the extent that this Agreement provides for effectiveness only
upon actual receipt of such notice) upon personal delivery, upon deposit in the
United States Post Office, by registered or certified mail, or with an overnight
courier service with postage and fees prepaid, addressed to the other party at
the address shown below that party’s signature or at such other address as such
party may designate in writing from time to time to the other party.
 
                         12.7                Integrated Agreement. The Notice
and this Agreement constitute the entire understanding and agreement of the
Participant and the Company with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Notice and the Agreement shall survive any settlement of the Award and
shall remain in full force and effect.
 
                         12.8                 Counterparts. The Notice may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
                         12.9                 Electronic Delivery. The Company
may, in its sole discretion, decide to deliver any documents related to the
Award or future awards granted under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. By
accepting this Award, the Participant hereby consents and agrees to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
                         12.10               Severability. If any one or more of
the provisions (or any part thereof) of the Plan or this Agreement issued
hereunder, shall be held to be invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan or this Agreement shall not in any way be affected
or impaired thereby. The Company may, without the consent of any Participant,
and in a manner determined necessary solely in the discretion of the Company,
amend the Plan and this Agreement as the Company deems necessary to ensure the
Plan and all Awards remain valid, legal or enforceable in all respects.




CBX8XU4B
04/29/2012 03:02 pm U.S. Eastern Standard Time
ACCEPTED








 
10

--------------------------------------------------------------------------------

 

 












 